DETAILED ACTION

This office action is in response to the application filed on 5/23/2022.  Claims 1-26 are pending.  Claims 1-26 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections


Claims 23-24 are objected to for the following informalities: The claims recite appear to be grammatically incorrect. The claims recite, in line 1, “wherein the controller is further configured to responsive to the determining again,…”  This sentence may need a comma after “configured to”, or perhaps should read --- configured to be responsive ---.  This is related to the language in line 2; if there were a comma after “to” then the clause “responsive to the determining again” can be understood; for purposes of examination, this claim language has been interpreted as if there were a comma as noted.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 25-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims recite appear to be grammatically incorrect, which causes indefiniteness in interpretation of the claims.  The claim language is understandable up to “…that the first user is experiencing restless sleep” in claim 25, or “…that the second user is snoring”, in claim 26.  It appears that a comma may be needed at that point.  These two claims appear to be run on sentences. Specifically, it is unclear what is the subject for the predicate “responsive to determining”.  Appropriate correction is required.




35 USC § 112(f) – Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

ELEMENT IN CLAIM FOR A COMBINATION.--An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for reducing the second user’s snoring” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means for” coupled with functional language “reducing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f), claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: paragraph [0208] states, “the controller can issue a different snore-control command (e.g., raising the head higher, lowering the head and changing the firmness.)”  Therefore this “means for” language has been interpreted as a controller configured to raise or lower a user’s head or change the firmness of a mattress, and equivalents thereof.  This is simply a statement of how the claim language has been interpreted; this is not a rejection.
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), Applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent Application Publication 2020/017887 to Correa Ramirez et al. (“Correa”) in view of US Patent Application Publication 2012/0138067 to Rawls-Meehan.
Claim 1.  A system comprising: a controller (Correa discusses a “sleep monitoring system” in paragraph [0004] and also explicitly teaches a controller in paragraph [0092]) comprising a processor (Correa, paragraph [0004]) and computer-readable memory (Correa, paragraph [0004]), the controller configured to: receive, from one or more sensors (Correa, paragraph [0004]), one or more streams of data (Correa, paragraph [0004] teaches “global sensor data from the one or more first sensors and the one or more second sensors”), each stream of data representing a sensed phenomenon in the environment of a bed on which a first user is sleeping and a second user is sleeping (Correa, paragraph [0005]); determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep (Correa, Fig. 45, #4506, also discussed in paragraph [0205]) determine, from at least one of the received one or more streams of data, that the second user is snoring (Correa, Fig. 45, #4504; also see paragraph [0045] which states “the technique is adapted for dealing with sleep disturbances caused by snoring”); responsive to determining that the first user is experiencing restless sleep and that the second user is snoring, issue a first snore-control command to a feature of the second user's sleeping environment that differs from the first snore-control command (Correa generally teaches 2 alarms in Fig. 36 and in paragraph [0224], discussing both haptic and audible alarms; however Correa doesn’t explicitly discuss using one type followed by using the other type if snoring continues; Rawls-Meehan teaches a similar bed system which is configured with various sensors to determine, among other things, weather a user is snoring, and then, in conjunction with a feedback loop, to do one or more things in succession in response to the snoring determination; see at least paragraphs [0385] and [0482]; Rawls-Meehan teaches that the “furniture facility may actuate a wide range of actions;” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a different action, as a second snore control command, in order to attempt to disrupt a user’s snoring if the first command did not work; this motivation is taught by Rawls-Meehan in paragraphs [0385] and [0482], and additionally is implied by Correa which teaches the use of two different types of alarms)
Claim 2.  The system of claim 1, wherein the controller is further configured to: determine, from at least one of the received one or more streams of data, that the second user is experiencing restless sleep; determine, from at least one of the received one or more streams of data, that the first user is snoring; responsive to determining that the second user is experiencing restless sleep and that the first user is snoring, issuing a snore-control command to a 
Claim 3.  The system of claim 1, wherein the controller is a component of the bed on which the first user is sleeping and the second user is sleeping (this has been interpreted to mean that Applicant’s controller is physically attached to the bed; Correa teaches sleep monitoring system #102, which is seen to be attached to the bed in Fig. 1).
Claim 4.  The system of claim 1, wherein the controller is a home automation hub (for purposes of examination, a home automation hub has been interpreted as a controller which is capable of interfacing with a system or a house (such as lights or HVAC) or with an apparatus within a house (such as a bed); Correa teaches a Sleep Monitoring System that can activate various household systems; see Correa paragraph [0211]).
Claim 5.  The system of claim 1, wherein the one or more sensors comprise an acoustic sensor and wherein one of the one or more streams of data is a stream of acoustic data (Correa paragraph [0206]).
Claim 6.  The system of claim 1, wherein the one or more sensors comprise a pressure sensor and wherein one of the one or more streams of data is a stream of pressure data (Correa paragraph [0081] teaches the use of various pressure sensors).
Claim 7.  The system of claim 6, wherein the one or more sensors comprise an acoustic sensor and wherein one of the one or more streams of data is a stream of acoustic data (Correa paragraph [0206] anticipates the use of pressure sensors in conjunction with additional sensors such as acoustic sensors).
Claim 8.  The system of claim 7, wherein to determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep, the controller is configured to analyze the stream of pressure data (Correa paragraph [0206] anticipates the use of pressure data to determine restless sleep).
Claim 9.  The system of claim 7, wherein to determine, from at least one of the received one or more streams of data, that the second user is snoring, the controller is configured to analyze the acoustic data (Correa paragraph [0206] anticipates the use of acoustic sensors to determine snoring).
Claim 10.  The system of claim 1, wherein to determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep, the controller is configured to: analyze at least one of the received one or more streams of data at a first time; determine, at the first time, that the first user is not experiencing restless sleep; analyze at least one of the received one or more streams of data at a second time; and determine, at the second time, that the first user is experiencing restless sleep (Correa Fig. 36; also Correa paragraph [0140]-[0141]).
Claim 11.  The system of claim 1, wherein to determine, from at least one of the received one or more streams of data, that the second user is snoring, the controller is configured to: analyze at least one of the received one or more streams of data at a first time; determine, at the first time, that the second user is not snoring; analyze at least one of the received one or more streams of data at a second time; and determine, at the second time, that the second user is snoring (Correa Fig. 36; also Correa paragraph [0140]-[0141]).
Claim 12.  The system of claim 1, wherein the controller is further configured to: determine, from at least one of the received one or more streams of data, that the first user is not experiencing restless sleep; and responsive to determining that the first user is not experiencing restless sleep, not issue a snore-control command (see flowchart in Correa Fig. 45).
Claim 13.  The system of claim 1, wherein the controller is further configured to: determine, from at least one of the received one or more streams of data, that the second user is not snoring; and responsive to determining that the second user is not snoring, not issue a snore-control command (see flowchart in Correa Fig. 45).
Claim 14.  The system of claim 1, the system further comprising the 
Claim 15.  The system of claim 1, the system further comprising the 
Claim 16.  The system of claim 1, wherein determining again, from at least one of the received one or more streams of data, that that the second user is still snoring after the 
Claim 17.  A system comprising: means for supporting a first user that is sleeping and for supporting a second user that is sleeping (Correa teaches a bed for two users as seen in Fig. 1); and a controller (Correa discusses a “sleep monitoring system” in paragraph [0004] and also explicitly teaches a controller in paragraph [0092]) comprising a processor (Correa, paragraph [0004]) and computer-readable memory (Correa, paragraph [0004]), the controller configured to: receive, from one or more sensors (Correa, paragraph [0004]), one or more streams of data (Correa, paragraph [0004] teaches “global sensor data from the one or more first sensors and the one or more second sensors”), each stream of data representing a sensed phenomenon in the environment of the first user and the second user (Correa, paragraph [0005]); determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep (Correa, Fig. 45, #4506, also discussed in paragraph [0205]) determine, from at least one of the received one or more streams of data, that the second user is snoring (Correa, Fig. 45, #4504; also see paragraph [0045] which states “the technique is adapted for dealing with sleep disturbances caused by snoring”); responsive to determining that the first user is experiencing restless sleep and that the second user is snoring, issue a snore-control command to a that differs from the first snore-control command (Correa generally teaches 2 alarms in Fig. 36 and in paragraph [0224], discussing both haptic and audible alarms; however Correa doesn’t explicitly discuss using one type followed by using the other type if snoring continues; Rawls-Meehan teaches a similar bed system which is configured with various sensors to determine, among other things, weather a user is snoring, and then, in conjunction with a feedback loop, to do one or more things in succession in response to the snoring determination; see at least paragraphs [0385] and [0482]; Rawls-Meehan teaches that the “furniture facility may actuate a wide range of actions;” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a different action, as a second snore control command, in order to attempt to disrupt a user’s snoring if the first command did not work; this motivation is taught by Rawls-Meehan in paragraphs [0385] and [0482], and additionally is implied by Correa which teaches the use of two different types of alarms).
Claim 18.  The system of claim 1, wherein the first snore-control command and the second snore-control command comprise the same instruction with different parameter values (Rawls-Meehan, Fig. 38 teaches two different anti-snore positions; i.e. two different parameter values).
Claim 19.  The system of claim 18, wherein the controller is further configured to generate the second snore-control command by regenerating the first snore-control command with new parameter values (Rawls-Meehan, Fig. 38 teaches two different anti-snore positions; i.e. two different parameter values; thus the command to move the bed is “regenerated” to move the bed again, but to a different position, i.e different “parameter”).
Claim 20.  The system of claim 19, wherein the new parameters are selected from a plurality of predetermined values (Rawls-Meehan, Fig. 38 teaches two different anti-snore positions which are considered to be two different “predetermined values”).
Claim 21.  The system of claim 19, wherein the new parameters are calculated based on parameters of the first snore-control command (Rawls-Meehan teaches the use of a continuous feedback loop in at least paragraph [0385]).
Claim 22.  The system of claim 1, wherein the first snore-control command and the second snore-control command comprise different instructions (Rawls-Meehan, Fig. 38 teaches two different anti-snore positions which are considered to be two different “instructions”; additionally, Rawls-Meehan teaches various other types of different “instruction” or responses in paragraph [0385]; additionally Correa teaches at least two different alarms, both haptic and audible).
Claim 23.  The system of claim 22, wherein the controller is further configured to responsive to the determining again, issue the second snore-control command that differs from the first snore-control command to the home automation device such that the home automation device alters a second feature of the second user's sleeping environment (Correa discloses interfacing with a home automation system in paragraph [0211]; additionally, Rawls-Meehan, teaches various interactions with a home automation system in paragraphs [0385] and [0161]).
Claim 24.  The system of claim 22, wherein the controller is further configured to responsive to the determining again, issue a second snore-control command that differs from the first snore-control command to a second home automation device that is different than the home automation device (Correa discloses more than two mays of interfacing with a home automation system in paragraph [0211]; additionally, Rawls-Meehan, teaches multiple types of interactions with a home automation system in paragraphs [0385] and [0161]).
Claim 25.  The system of claim 1, wherein the controller is configured to determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep responsive to determining from at least one of the received one or more streams of data, that the second user is snoring (Correa Fig. 45).
Claim 26.  The system of claim 1, wherein the controller is configured to determine, from at least one of the received one or more streams of data, that the second user is snoring responsive to determining from at least one of the received one or more streams of data, that the first user is experiencing restless sleep (Correa Fig. 45).



Response to Applicant's remarks and amendments

Regarding rejections under 35 USC 112(b), Applicant has amended the claim language, or cancelled the claims, and all prior rejections have been withdrawn.  New rejections have been entered in this office action as discussed above.
With respect to independent claims 1 and 17, Applicant argues on pages10-11 of Applicant’s remarks that the cited art of Correa does not teach “a second snore-control command that differs from the first snore-control command.”  Correa does however teach two types of alarms, both haptic and audible, and teaches in paragraph [0128] that the alarms may be used for other purposes besides waking people up.  Therefore, Correa might teach a second snore-control command.  However, as necessitated by Applicant’s claim amendments, new rejections have been entered in this Office Action in view of Correa and Rawls-Meehan.  Rawls-Meehan teaches numerous types of possible interventions (“adjusting position, vibration, temperature, volume, content or the like”, etc.) in response to a determination of snoring, as are discussed at least at the end of paragraph [0385].
	


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673